DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 03/08/2022 has been entered.
           Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The Applicant originally submitted Claims 1-21 in the application. In the previous response, the Applicant amended Claims 1 and 21. In the present response, the Applicant amended Claims 1, 3, 17-18 and 21 Accordingly, claims 1-21 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 03/08/2022, with respect to rejection of Claims 1 and 21 under 35 U.S.C. § 103 have been fully considered, but are moot in light of the new grounds of rejection necessitated by Applicant’s amendment to Claims 1 and 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:


	

Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over Maeshiba et al (US 2021/0089257) in view of Park et al (US 20130314920) and further in view of Masuda et al (US 2019/0268681). 
Regarding Claim 1, Maeshiba (In Figs 3-4) discloses a display device (1) comprising: 
a display panel (11); 
a heat-dissipating member (13) disposed on the display panel (Fig 4) and comprising a conductive metal (¶ 50, II. 9-12); 
a sound generator (20) disposed on the heat-dissipating member (13) and generating sound by vibrating the display panel (11) and the heat-dissipating member (13), (¶ 52, II. 10-14); and 
a display circuit board (30A) disposed on the heat-dissipating member (13), wherein the heat-dissipating member (13) comprises openings (opening where 21a/21b/21c disposed on) and a first line (line connecting 21a to 30A), (Fig 3) formed in the openings (Fig 4), and the first line electrically connects the sound generator (20) with the display circuit board (30A), (Fig 3).

Instead Park (In Fig 4) teaches wherein the first line (PCB copper trace) includes the same material (copper) as the conductive metal (copper) of the heat-dissipating member (Copper heat spreader).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Maeshiba with Park with first line including same material as the conductive metal of the heat-dissipating member to benefit from more effectively spreading heat over the surface of FR4 circuit board by etching the same metal material creating traces and heat spreader (Park, ¶ 26, II. 7-12, ¶ 42, II. 1-7). 
However, Maeshiba as modified does not disclose wherein a buffer member disposed between the display panel and the sound generator wherein the buffer member has a greater width than the sound generator, and wherein the buffer member covers the openings.
Instead Masuda (In Fig 20) teaches wherein a buffer member (74) disposed between the display panel (61) and the sound generator (71) wherein the buffer member (74) has a greater width than the sound generator (71), (heat dissipation sheet 74, as is clearly illustrated in Fig 20, has a width dimension larger than a width dimension of exciter 71, and even larger than a multiple width dimension of exciter 71), and wherein the buffer member (74) covers the openings (openings, ¶ 79, II. 3-6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Maeshiba with Park and further . 

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Maeshiba in view of Park further in view of Masuda and further in view of Yamazaki et al (US 2004/0169786).
Regarding Claim 2, Maeshiba in view of Park and further in view of Masuda disclose the limitations of claim 1, however Maeshiba as modified does not explicitly disclose the first line has a shape corresponding to a shape of the openings.
Instead Yamazaki (In Figs 1A-1B) teaches the first line (105) has a shape corresponding to a shape of the openings (opening within metal film 106), (¶ 59, II. 1-5).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Maeshiba with Park further with Masuda and further with Yamazaki with the first line being of a shape corresponding to a shape of the openings to benefit from preventing short-circuiting of wiring 105 with metal layer 106 (Yamazaki, ¶ 59, II. 1-5). 

Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Maeshiba in view of Choi et al (US 2017/0280217) and further in view of Masuda.
Regarding Claim 21, Maeshiba (In Figs 1-4) discloses a display device (1) comprising: 

a display circuit board (30A) connected to the display panel (11) and including a display driver (36) and a sound driver (38), (¶ 70, II. 1-10); 
a cover panel member (10R), (¶ 45, II. 1-7) disposed on the display panel (11) and including a heat-dissipating member (13), 
wherein the heat-dissipating member (13) includes a conductive metal (¶ 50, II. 9-12), an opening (opening where 20 is disposed in) and a first line (line connecting 21a to 30A) disposed in the opening; and 
a sound generator (20) disposed on the heat-dissipating member (13) and configured to expand and contract (expansion and contraction of voice coil, ¶ 52, II. 10-22), wherein the first line (line connecting 21a to 30A) electrically connects the sound generator (20) to the display circuit board (30a) and the sound driver (38).
However, Maeshiba does not disclose wherein the first line is disposed between the sound generator and the display panel.
Instead Choi (In Fig 3A) teaches wherein the first line (line providing current to 260), (¶ 78, II. 1-5) is disposed between the sound generator (200) and the display panel (100).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Maeshiba with Choi with first line disposed between the sound generator and the display panel to benefit from enhancing 
However, Maeshiba as modified does not disclose wherein a buffer member disposed between the display panel and the sound generator, wherein the buffer member has a greater width than the sound generator, and wherein the buffer member covers the openings.
Instead Masuda (In Fig 20) teaches wherein a buffer member (74) disposed between the display panel (61) and the sound generator (71), wherein the buffer member (74) has a greater width than the sound generator (71), (heat dissipation sheet 74, as is clearly illustrated in Fig 20, has a width dimension larger than a width dimension of exciter 71, and even larger than a multiple width dimension of exciter 71), and wherein the buffer member (74) covers the openings (openings, ¶ 79, II. 3-6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Maeshiba with Choi and further with Masuda with buffer member between the display panel and the sound generator having a greater width than the sound generator and covering the openings to benefit from dissipating the heat generated from the exciters and efficiently transmit the vibration of sound to the display panel (Masuda, ¶ 88, II. 1-7). 

Allowable Subject Matter
Claims 3-12 are allowed.

The following is an examiner’s statement of reasons for allowance:
the plurality of lines includes the first line and a second line spaced apart from the first line, the sound generator comprises a first electrode and a second electrode, and wherein first ends of the first line and the second line are electrically connected to the first electrode and the second electrode”.
The aforementioned limitations in combination with all remaining limitations of Claim 3, are believed to render said Claim 3, and all Claims dependent therefrom (Claims 4-12) patentable over the art of record. 

 	Claim 13-20 are objected to as being dependent upon the rejected base Claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base Claim and any intervening Claims.
With respect to Claims 13-20, the allowability resides in the overall structure of the device as recited in dependent Claims 13 and 17-19, and at least in part because Claims 13 and 17-19 recite;
“the heat-dissipating member further comprises a base portion spaced apart from the first line, wherein the sound generator comprises a first electrode and a second electrode, wherein the first electrode is electrically connected to a first end of the first line, and the second electrode is grounded to the base portion” in Claim 13, “a buffer member disposed between the display panel and the heat-dissipating member; and a film layer disposed between the buffer member and the heat-dissipating member, wherein the film layer comprises a pattern groove overlapping the openings” in Claim a buffer member disposed between the display panel and the heat-dissipating member; a film layer disposed between the buffer member and the heat-dissipating member; and a shielding member disposed between the film layer and the heat-dissipating member, wherein the shielding member comprises a hole overlapping with a first opening of the openings of the heat-dissipating member” in Claim 18 and “a middle frame disposed on the heat-dissipating member and having a through hole; and a main circuit board disposed on the middle frame and comprising a main connector” in Claim 19. 
The aforementioned limitations in combination with all remaining limitations of Claims 13 and 17-19 are believed to render said Claims 13 and 17-19 and all Claims dependent therefrom (Claims 14-16 and 20) patentable over the art of record. 
The closest art of record is believed to be that of Maeshiba et al (US 2021/0089257– hereafter “Maeshiba”).
While Maeshiba (In Figs 1-4) teaches all of the limitations of claims 1 and 21 as per above rejections of claims 1 and 21, neither Maeshiba, nor any other art of record, either alone or in combination, teach or suggest the above-mentioned limitations of claims 3, 13 and 17-19.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835  

/Jayprakash N Gandhi/Supervisory Patent Examiner, Art Unit 2835